DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on July 19, 2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-13, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mhalla (NPL) in view of Zhang et al. (GB 2547862 A, hereinafter Zhang) and in further view of Sugioka et al. (NPL, hereinafter Sugioka) and Hansen et al. (NPL, hereinafter Hansen).
Regarding Claim 1, Mhalla discloses a method (Mhalla, Abstract, line 6, “…the plasma ablation process…”) comprising: 
depositing a plurality of dopant particles (Mhalla, Section 4.2, lines 1-2, “…glass which have regions with ion doped (silver, thallium) waveguides on its surface…”) within a predetermined region of a transparent material (Mhalla, Chapter 3, lines 5-6, “…two glasses materials…and a thermoplastic…”); 
focusing a laser beam (Mhalla, Page 12, line 1, “…used an amplified microchip laser Nd-YAG…”) along an optical axis to a focal region that overlaps with at least a portion of the predetermined region (Mhalla, Section 4.2.3, line 1, “…engrave…channels perpendicular to the optical waveguide…”, where multiple channels were formed on the transparent material); 
adjusting a parameter of the laser beam to generate a plasma (Mhalla, Page 18, lines 4-5, “…the electron plasma energy is transferred to the ion lattice…creating the ion plasma…”, where different ranges of peak pulse intensity were used) configured to form an inclusion within the transparent material (Mhalla, Chapter 2, lines 1-2, “…laser ablation of transparent materials…”, where the transparent materials include the microfluidic channels in the experimental setup); and, 
scanning the focal region along a path within the transparent material to elongate the inclusion generally along the path (Mhalla, Section 4.2.3, lines 4-5, “Micro-channels were fabricated on one pass with single pulse…focalized at incremental spatial locations…”, where focus locations would inherently be extended along the path of the micro-channels as they incrementally moved locations and the optical microscope, Chapter 3, line 6-7, would provide, “…inspect[ions] in real time [on] the irradiated regions…”, inherently scanning the transparent material).
Mhalla does not disclose: 
wherein the focal region irradiates at least a first dopant particle of the plurality of dopant particles, and 
wherein the irradiation is for a pulse duration within a range of 0.1 nanoseconds to 100 nanoseconds; and
wherein the inclusion comprises a sub-surface microfluidic channel.
	However, Zhang discloses laser energy irradiating a first dopant particle of a plurality of dopant particles (Zhang, para. 0006, lines 3-7, “…magnetic powder is used as absorbing layer to absorb the laser energy…concentrate on the interface of electrolyte…”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacturing in Mhalla with the additional step of irradiating a first dopant particle taught by Zhang.
One of ordinary skill in the art would have been motivated to make this modification in order to have the ability to micro-etch on, “…non-conductive and hard-brittle material with the laser plasma induced by the magnetic powder…”, (Zhang, para. 0007, lines 1-2) where glass and thermoplastic are used as the transparent materials in Mhalla and are the non-conductive and hard-brittle materials described in Zhang.
Sugioka discloses, in the similar field of methods for creating microfluidic structures, creating microfluidic channels (Abstract, lines 6-8 and 10-12, “…femtosecond laser irradiation is used to modify the chemical properties of glass and subsequent chemical etching is used to selectively remove the modified regions.”, where, “…several beam-shaping techniques for controlling the cross section of the micro-channels.”) that are under the surface of a glass substrate through the use of pulsed lasers (Page 42, Para. 2, lines 3-5, “These subsurface nanochannels, which have diameters of only ~700 nm and can have arbitrary geometries, were fabricated using low-energy (i.e., near ablation threshold) femtosecond laser pulses…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the microfluidic channels in Mhalla with the subsurface feature as taught by Sugioka.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having microfluidic channels with arbitrary 3D geometries, such as being subsurface, that allow for greater flexibility in design (Summary, lines 8-10, “Recently, microfluidic channels with nearly unlimited lengths and arbitrary 3D geometries have been created by liquid-assisted femtosecond laser 3D drilling of porous glass…”) and the ability to be embedded within materials (Page 42, Para. 2, lines 1-3, “An important feature of liquid-assisted femtosecond laser drilling is that it can be used to produce very narrow channels inside glass, as shown in Fig. 4.6 [26]. These subsurface nanochannels…”).     
Furthermore, Hansen, in the similar field of fabrication subsurface microfluidic channels, was referenced by Sugioka as being the first demonstration of creating embedded microfluidic structures in Foturan glass through ultraviolet nanosecond laser direct writing (Sugioka, Page 36, last Para., lines 3-5, “Fabrication of microfluidic structures directly embedded in Foturan glass was first demonstrated using ultraviolet (UV) nanosecond laser direct writing…”). Hansen discloses using nanosecond pulsed lasers (Page 5, Para. 1, lines 1-3, “For 3D patterning, two different laser systems were used: a high repetition rate excimer laser (Potomac SGX-1000, l-2kHz, ~70nsec pulsewidth) for 248 nm radiation and a Q-switched Nd-Y ag laser (Quantel DataChrome 5000, 10 Hz, ~8nsec pulsewidth…”, emphasis added to show the range falls within that as claimed) to produce third-harmonic 355 nm radiation.”) to create subsurface microfluidic channels (Sugioka, Page 36, last Para., lines 3-6, “…microfluidic structures directly embedded in Foturan glass was first demonstrated using ultraviolet (UV) nanosecond laser direct writing and subsequent wet chemical etching in hydrofluoric (HF) etchant in 1997 by Helvajian’s group.”, where Fig. 4.1b/c show the subsurface channel creation using the wet chemical etching method). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the microfluidic channel method in Mhalla to use nanosecond pulsed lasers as taught by Hansen.
Regarding the claimed nanosecond laser pulse duration, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize pulse duration. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Mhalla suggests the use of lasers with picosecond, femtosecond, or nanosecond pulses for use in ablating material from a glass substrate. Thus, the pulse duration of the laser would be a design choice determined by the user as although other pulse durations improve accuracy, nanosecond pulses are known to be well-established, reliable, and cost-effective (Hermann et al.).
Although Sugioka states that the current dominant method for fabricating 3D microstructures embedded in photosensitive glass are femtosecond lasers, it should be noted that the advantage of not needing to dope Foturan glass with cerium is not needed as the most widely used photosensitive glass is Foturan which inherently is doped with traced amounts of silver and cerium. One of ordinary skill in the art would also have reasons to use the older nanosecond laser method as nanosecond laser systems are well-established, reliable, and cost-effective (Hermann et al. (NPL), Para. 2, last 2 lines). Further, in applicant’s specification, it stated that different embodiments of the laser system can use a variety of pulse durations, including nanosecond, picosecond, femtosecond, ect., and there is no mention of needing or not needing the benefits of increased accuracy and precision that smaller second pulses would provide. 
Regarding claim 2, modified Mhalla discloses the method according to claim 1, wherein the inclusion has a transverse height substantially along the optical axis (Mhalla, Section 3.1.3, lines 1-3, “…movement during the micro-ablation process is generated with a piezo-positionnerP-611.3S Nano Cube XYZ from Physics Instrument (Figure 3.6). Is has a l00xl00xl00 µm travel with a closed-loop resolution of 1 nm…”, which provides the coordinate system used in the experiment), and a transverse width orthogonal to the transverse height and the path (Mhalla, Section 4.2.3, line 1, “…goal was to engrave micro-(fluidics) channels perpendicular to the optical waveguide…”, which would inherently create an inclusion or channel with a transverse width orthogonal to the transverse height and path in the coordinate system shown above).
Regarding claim 3, modified Mhalla discloses the method according to claim 2, wherein the inclusion has an aspect ratio equal to the transverse height divided by the transverse width, and wherein the aspect ratio is within a range from about 0.05 to about 500 (Mhalla, Section 4.2.3.1, lines 3-4, “…The channel widths and depths increase linearly from 1µm to 3µm and from 1µm to 4.7µm, respectively…”, where the aspect ratio would be 1 to 1.57 and fall within the range claimed) .
Regarding claim 4, modified Mhalla discloses the method according to claim 2, wherein at least one of the transverse height and the transverse width is within a range from about 0.5μm to about 500μm, and wherein the inclusion comprises a void configured to provide fluidic communication (Mhalla, Section 4.2.3.1, lines 3-4, “…The channel widths and depths increase linearly from 1µm to 3µm and from 1µm to 4.7µm, respectively…”).
Regarding claim 5, modified Mhalla discloses the method according to claim 2, wherein at least one of the transverse height and the transverse width has a value within a range from about 0.05μm to about 5000μm (Mhalla, Section 4.2.3.1, lines 3-4, “…The channel widths and depths increase linearly from 1µm to 3µm and from 1µm to 4.7µm, respectively…”, where the range claimed is larger, however it is still encompassed within Mhalla).
Regarding claim 6, modified Mhalla discloses the method according to claim 2, wherein the inclusion comprises a localized change in the physical, mechanical, or optical properties of the material (Mhalla, Abstract, lines 12-13, “…area affected by the thermal effects limited to a few micrometers…”, where thermal effects would have an impact on the physical, mechanical, and optical properties of the material).
Regarding claim 7, modified Mhalla discloses the method according to claim 2, wherein the inclusion comprises a void configured to conduct fluid, electrical energy, or thermal energy (Mhalla, Abstract, lines 10-11, “…Microfluidic channels for optical sensors have been etched through optical waveguides on BK-7 substrates…”).
Regarding claim 8, modified Mhalla discloses the method according to claim 1, wherein the path comprises a component vector that is substantially parallel to the optical axis (Mhalla, Section 4.2.3, line 1, “…goal was to engrave micro-(fluidics) channels perpendicular to the optical waveguide…”, where the coordinate system from the Nano Cube XYZ would inherently result in an axis parallel to the optical waveguide and an axis parallel to the micro-fluidic channel).
Regarding claim 9, modified Mhalla discloses the method according to claim 1, wherein the path comprises 3 orthogonal component vectors (Mhalla, Section 3.1.3, lines 1-3, “…movement during the micro-ablation process is generated with a piezo-positionnerP-611.3S Nano Cube XYZ from Physics Instrument (Figure 3.6). Is has a l00xl00xl00 µm…”).

Regarding claim 10, modified Mhalla discloses the method according to claim 1, wherein plasma is generated (Mhalla, Page 18, lines 4-5, “…the electron plasma energy is transferred to the ion lattice…creating the ion plasma…”). 
Mhalla does not disclose:
1)  wherein plasma is generated within the first dopant particle.
However, Zhang discloses a plasma generated within the first dopant particle on the
transparent material (Zhang, para. 0006, lines 3-7, “…magnetic powder…absorb the laser energy…on the interface of electrolyte and workpiece. Then the electrolyte is ionized…plasma shock wave…formed in the surface of the workpiece…”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacturing in modified Mhalla with the additional step of creating a plasma within a first dopant particle taught by Zhang.
One of ordinary skill in the art would have been motivated to make this modification in order to have the ability to micro-etch on, “…non-conductive and hard-brittle material with the laser plasma induced by the magnetic powder…”, (Zhang, para. 0007, lines 1-2) where glass and thermoplastic are used as the transparent materials in Mhalla and are the non-conductive and hard-brittle materials described in Zhang.
	Regarding claim 12, modified Mhalla discloses the method according to claim 1, wherein the plasma is generated (Mhalla, Page 18, lines 4-5, “…the electron plasma energy is transferred to the ion lattice…creating the ion plasma…”). 
Mhalla does not disclose:
1) plasma generated via laser induced optical breakdown (LIOB).
However, Zhang discloses plasma generated via laser induced optical breakdown (Zhang, para. 0006, lines 3-7, “…magnetic powder is used as absorbing layer…electrolyte is ionized and occurred the optical breakdown…”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacturing in modified Mhalla with the additional step of creating plasma using laser induced optical breakdown taught by Zhang.
One of ordinary skill in the art would have been motivated to make this modification in order to have the ability to micro-etch on, “…non-conductive and hard-brittle material with the laser plasma induced by the magnetic powder…”, (Zhang, para. 0007, lines 1-2) where glass and thermoplastic are used as the transparent materials in Mhalla and are the non-conductive and hard-brittle materials described in Zhang.
	Regarding claim 13, modified Mhalla discloses the method according to claim 1, wherein adjusting the parameter of the laser beam comprises adjusting at least one of a power, a pulse energy, a repetition rate, a pulse duration, and a wavelength of the laser beam (Mhalla, Section 4.2.3.1, line 1, “Influence of the pulse energy and of the pulse spatial separation on micro-channel profiles…”, where the section varies pulse energy and pulse distances as shown in Fig. 4.34 and 4.36).
	Regarding claim 15, modified Mhalla discloses the method according to claim 1, wherein the transparent material comprises at least one of: a polymer, a glass, and a crystal (Mhalla, Chapter 3, lines 5-6, “We have studied three materials: two glasses materials (D263borosilicate, and BK7 borosilicate), and a thermoplastic…”).
	Regarding claim 21, Mhalla discloses a system (Mhalla, Section 3.1, line 1, “Experimental set up of micro-ablation”, where the set up inherently has a system of different components) comprising: 
a focus optic configured to focus a laser beam along an optical axis to a focal region (Mhalla, Section 3.1, lines 8-10, “…Zeiss Axiovert 200M….The mirror pair aligns the laser beam with the microscope optics…”) that overlaps with at least a portion of a predetermined region (Mhalla, Section 4.2.3, lines 4-5, “Micro-channels were fabricated on one pass with single-pulse…focalized at incremental spatial locations…”) of a transparent material that is deposited with a plurality of dopant particles (Mhalla, Section 4.2, lines 1-2, “sample of BK7 glass which have regions with ion-doped (silver, thallium) waveguides on its surface…”); 
a controller configured to adjust at least one of a power, a pulse energy, a repetition rate, a pulse duration, and a wavelength of the laser beam (Mhalla, Section 3.1, lines 2-4, “…pulsed microchip laser Nd:YAG…laser power is controlled by an acoustic optical modulator…”, where the pulse energy was modified in Section 4.2.3.1) to generate plasma (Mhalla, Section 2.2, line 16, “…nanosecond pulses are known to generate ablation with thermal effects…”, which would inherently create plasma) in order to form an inclusion within the transparent material (Mhalla, Section 4.2.3, lines 1-2, “…engrave micro-(fluidics) channels perpendicular to the optical waveguide…”, where in an experimental setup, micro-channels or inclusions were formed from laser beams and their generated plasma); and 
a scanner configured to scan the focal region along a path within the transparent material to elongate the inclusion generally along the path (Mhalla, Section 4.2.3, lines 4-5, “Micro-channels were fabricated on one pass with single pulse…focalized at incremental spatial locations…”, where focus locations would inherently be extended along the path of the micro-channels as they incrementally moved locations and the optical microscope, Chapter 3, line 6-7, would provide, “…inspect[ions] in real time [on] the irradiated regions…”, inherently scanning the transparent material).
Mhalla does not disclose:
wherein the focal region irradiates at least a first dopant particle of the plurality of dopant particles; and
wherein the irradiation is for a pulse duration within a range of 0.1 nanoseconds to 100 nanoseconds; and
wherein the inclusion comprises a sub-surface microfluidic channel.
However, Zhang discloses laser energy irradiating a first dopant particle of a plurality of dopant particles (Zhang, para. 0006, lines 3-7, “…magnetic powder is used as absorbing layer to absorb the laser energy…concentrate on the interface of electrolyte…”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacturing in Mhalla with the additional step of irradiating a first dopant particle taught by Zhang.
One of ordinary skill in the art would have been motivated to make this modification in order to have the ability to micro-etch on, “…non-conductive and hard-brittle material with the laser plasma induced by the magnetic powder…”, (Zhang, para. 0007, lines 1-2) where glass and thermoplastic are used as the transparent materials in Mhalla and are the non-conductive and hard-brittle materials described in Zhang.
Sugioka discloses, in the similar field of methods for creating microfluidic structures, creating microfluidic channels (Abstract, lines 6-8 and 10-12, “…femtosecond laser irradiation is used to modify the chemical properties of glass and subsequent chemical etching is used to selectively remove the modified regions.”, where, “…several beam-shaping techniques for controlling the cross section of the micro-channels.”) that are under the surface of a glass substrate through the use of pulsed lasers (Page 42, Para. 2, lines 3-5, “These subsurface nanochannels, which have diameters of only ~700 nm and can have arbitrary geometries, were fabricated using low-energy (i.e., near ablation threshold) femtosecond laser pulses…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the microfluidic channels in Mhalla with the subsurface feature as taught by Sugioka.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having microfluidic channels with arbitrary 3D geometries, such as being subsurface, that allow for greater flexibility in design (Summary, lines 8-10, “Recently, microfluidic channels with nearly unlimited lengths and arbitrary 3D geometries have been created by liquid-assisted femtosecond laser 3D drilling of porous glass…”) and the ability to be embedded within materials (Page 42, Para. 2, lines 1-3, “An important feature of liquid-assisted femtosecond laser drilling is that it can be used to produce very narrow channels inside glass, as shown in Fig. 4.6 [26]. These subsurface nanochannels…”).     
Furthermore, Hansen, in the similar field of fabrication subsurface microfluidic channels, was referenced by Sugioka as being the first demonstration of creating embedded microfluidic structures in Foturan glass through ultraviolet nanosecond laser direct writing (Sugioka, Page 36, last Para., lines 3-5, “Fabrication of microfluidic structures directly embedded in Foturan glass was first demonstrated using ultraviolet (UV) nanosecond laser direct writing…”). Hansen discloses using nanosecond pulsed lasers (Page 5, Para. 1, lines 1-3, “For 3D patterning, two different laser systems were used: a high repetition rate excimer laser (Potomac SGX-1000, l-2kHz, ~70nsec pulsewidth) for 248 nm radiation and a Q-switched Nd-Y ag laser (Quantel DataChrome 5000, 10 Hz, ~8nsec pulsewidth…”, emphasis added to show the range falls within that as claimed) to produce third-harmonic 355 nm radiation.”) to create subsurface microfluidic channels (Sugioka, Page 36, last Para., lines 3-6, “…microfluidic structures directly embedded in Foturan glass was first demonstrated using ultraviolet (UV) nanosecond laser direct writing and subsequent wet chemical etching in hydrofluoric (HF) etchant in 1997 by Helvajian’s group.”, where Fig. 4.1b/c show the subsurface channel creation using the wet chemical etching method). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the microfluidic channel method in Mhalla to use nanosecond pulsed lasers as taught by Hansen.
Regarding the claimed nanosecond laser pulse duration, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize pulse duration. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Mhalla suggests the use of lasers with picosecond, femtosecond, or nanosecond pulses for use in ablating material from a glass substrate. Thus, the pulse duration of the laser would be a design choice determined by the user as although other pulse durations improve accuracy, nanosecond pulses are known to be well-established, reliable, and cost-effective (Hermann et al.).
Although Sugioka states that the current dominant method for fabricating 3D microstructures embedded in photosensitive glass are femtosecond lasers, it should be noted that the advantage of not needing to dope Foturan glass with cerium is not needed as the most widely used photosensitive glass is Foturan which inherently is doped with traced amounts of silver and cerium. One of ordinary skill in the art would also have reasons to use the older nanosecond laser method as nanosecond laser systems are well-established, reliable, and cost-effective (Hermann et al. (NPL), Para. 2, last 2 lines). Further, in applicant’s specification, it stated that different embodiments of the laser system can use a variety of pulse durations, including nanosecond, picosecond, femtosecond, ect., and there is no mention of needing or not needing the benefits of increased accuracy and precision that smaller second pulses would provide. 
	Regarding claim 22, modified Mhalla discloses the method according to claim 1, as set forth above, wherein the sub-surface microfluidic channel has a depth that changes with location (Mhalla, Section 4.2.3.1, lines 4-5, “The channel widths and depths increase linearly from 1 to 3 µm and from 1 to 4.7 µm, respectively; where Sugioka teaches the sub-surface feature).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mhalla (NPL) and Zhang et al. (GB 2547862 A, hereinafter Zhang) and in view of Sugioka et al. (NPL, hereinafter Sugioka) in view of Hansen et al. (NPL, hereinafter Hansen) and in further view of Varghese (NPL).
	Regarding claim 11, modified Mhalla discloses the method according to claim 1, as set forth above.
Modified Mhalla does not disclose:
	1) the plasma is generated via laser induced thermal breakdown (LITB).
However, Varghese in the same field of laser processing on transparent materials, discloses plasma being generated via laser induced thermal breakdown (Varghese, Introduction, lines 11-14, “Laser induced optical breakdown (LIOB) is a non-linear absorption process leading to plasma formation…breakdown can occur…[through] laser induced thermal breakdown…”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacturing in modified Mhalla with using laser induced thermal breakdown to generate plasma as taught by Varghese.
One of ordinary skill in the art would have been motivated to make this modification in order to lower the irradiance threshold and reduce power (Varghese, Conclusions, lines 5-8, “…thermal breakdown can be created with lower irradiance threshold...”, where lower irradiance threshold results, “…in higher efficacy…” and reduces power needed) to reduce the risk of collateral damage (Varghese, Conclusions, lines 11-12, “…lower power is delivered…risks of collateral damage can also be reduced…”)	

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mhalla (NPL) and Zhang et al. (GB 2547862 A, hereinafter Zhang) and in view of Sugioka et al. (NPL, hereinafter Sugioka) in view of Hansen et al. (NPL, hereinafter Hansen) and in further view of Hager et al. (US 20070173681 A1, hereinafter Hager).
	Regarding claim 14, modified Mhalla discloses the method according to claim 1, as set forth above.
	Modified Mhalla does not disclose:
1)  wherein the plurality of dopant particles include at least one of silicon, silver nanoparticles, metal nanocomposites, dendritic molecules, chromophores, and metal oxide nanoparticles.
However, Hager in the same field of laser processing on transparent materials, discloses a plurality of dopant particles on high-transparent plastic that include metal oxide nanoparticles (Hager, Abstract, lines 7-9, “Typical metal oxides are nanoscale indium-tin oxide or antimony-tin oxide…”, when being used, “…in particular for producing laser-markable production products.”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacturing in modified Mhalla with including within the plurality of dopant particles, metal oxides nanoparticles as taught by Hager.
One of ordinary skill in the art would have been motivated to make this modification in order to provide high-transparency laser-markable and laser-weldable plastic materials (Hager, para. 0001, lines 1-4, “…high-transparency plastic materials which are laser-markable and/or laser weldable due to a content of nanoscale laser-sensitive metal oxides…”) for use with Nd:YAG lasers as stated in Hager (Hager, para. 0005, line 6, “…power of the lasers used…ND:YAG lasers…”).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mhalla (NPL) and Zhang et al. (GB 2547862 A, hereinafter Zhang) and in view of Sugioka et al. (NPL, hereinafter Sugioka) in view of Hansen et al. (NPL, hereinafter Hansen) and in further view of Seepersad et al. (US 20170326816 A1, hereinafter Seepersad).
	Regarding claim 17, modified Mhalla discloses the method according to claim 1, as set forth above.
	Modified Mhalla does not disclose:
1)  introducing a fluid into the inclusion, wherein the fluid is configured to remove material from walls of the inclusion.
However, Seepersad in the same field of laser manufacturing with dopant particles, discloses introducing pressurized gas into the inclusion to remove material from the walls of the inclusion (Seepersad, para. 0009, lines 7-10, “…directing a pressurized gas towards the unsintered base material powder to blow [it] away from the sintered three-dimensional part…”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacturing in modified Mhalla with including a fluid into the inclusion to cleanse it of material as taught by Seepersad.
One of ordinary skill in the art would have been motivated to make this modification in order to clean the manufactured part before removal as stated by Seepersad (Seepersad, para. 0032, lines 4-7, “Although the 3D part may have some unsintered base bacterial powder clinging to it post EM-radiation…material powder may be easily removed…by directing pressurized gas toward the 3D part…”).
Regarding claim 18, modified Mhalla discloses the method according to claim 1, as set forth above, discloses the fluid comprises at least one of: a liquid, a gas, a solvent, and an abrasive (From the teaching of Seepersad, para.0032, lines 4-7, “…directing pressurized gas toward the 3D part…”, inherently has the fluid being a gas).
Regarding claim 19, modified Mhalla discloses the method according to claim 1, as set forth above.
Modified Mhalla does not disclose:
1) introducing a vacuum to the inclusion.
However, Seepersad in the same field of laser manufacturing with dopant particles, discloses introducing a vacuum into the inclusion (Seepersad, para. 0009, “…certain implementations…includes vacuuming the unsintered base material powder away…”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacturing in modified Mhalla with including a vacuum into the inclusion to cleanse it of material as taught by Seepersad.
One of ordinary skill in the art would have been motivated to make this modification in order to clean the manufactured part before removal as stated by Seepersad (Seepersad, para. 0032, lines 4-7, “Although the 3D part may have some unsintered base bacterial powder clinging to it post EM-radiation…material powder may be easily removed…by vacuuming…”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mhalla (NPL) and Zhang et al. (GB 2547862 A, hereinafter Zhang) and in view of Sugioka et al. (NPL, hereinafter Sugioka) in view of Hansen et al. (NPL, hereinafter Hansen) and in further view of Carter et al. (US 20170051386 A1, hereinafter Carter).
	Regarding claim 20, modified Mhalla discloses the method according to claim 1 and a transparent material, as set forth above.
	Modified Mhalla does not disclose:
1)  heating the transparent material to a predetermined temperature.
However, Carter in the same field of laser processing on transparent materials, discloses heating the transparent material or substrate to a predetermined temperature (Carter, para. 0007, lines 1-3, “…heating a substrate to a predetermined temperature using a first heater…”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacturing in modified Mhalla with heating the transparent substrate or material to a predetermined temperature as taught by Carter.
One of ordinary skill in the art would have been motivated to make this modification in order to reduce the cost required to melt super alloys and metals through preemptive heating as stated by Carter (Carter, para. 0004, lines 1-5, “...single crystal casting is a slow and expensive process…due to high melting temperature of the Nickel superalloy, often expensive ceramic molds are required…”, however through the use of Carter’s methods the cost can be reduced).   

Response to Arguments
Applicant’s arguments, see Pages 5-7, filed 07/19/2022, with respect to the rejection(s) of claim(s) 1-22 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment and newly found prior art regarding the use of nanosecond pulsed lasers to create microfluidic subsurface channels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
08/25/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761